The Coubt:
There was evidence in this case which tended to prove that the defendant at a certain time was indebted to the Eagle Copper and Silver Mining Company, of which the plaintiff was Secretary and Treasurer, in the sum of two thousand dollars, which the plaintiff, at the request of the defendant, paid, and took the promissory notes of the defendant, sued upon in this action therefor. If there is any evidence tending to prove the contrary, it simply constitutes a conflict in the evidence. Findings were waived, and as the judgment is in favor of the plaintiff, the presumption is that the Court found in favor of the plaintiff upon that, as well as upon every other controverted question in the case.
Judgment affirmed.